UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7595


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

OSMOND O’NEIL CHRISTIE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:97-cr-00002-RBS-1)


Submitted:    October 22, 2008              Decided:   February 11, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Osmond O’Neil Christie, Appellant Pro Se.  William David Muhr,
Assistant  United  States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Osmond O’Neil Christie appeals a district court order

denying his motion under 18 U.S.C. § 3582(c) (2006) seeking a

reduction to his sentence as a result of Amendments 706 and 711

to the Sentencing Guidelines.              We find the district court did

not abuse its discretion in denying relief.                    See United States

v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard).

The district court correctly found Christie was not eligible for

relief    under    the   Amendments      because    it   did   not     result    in    a

reduced    base    offense    level. *        Christie’s   claims      that    he   was

entitled to a full resentencing proceeding, application of the

rule from United States v. Booker, 543 U.S. 220 (2005), and a

sentence below the Guidelines are foreclosed by this court’s

opinion in United States v. Dunphy, __ F.3d __, 2009 WL 19139,

*8 (4th Cir. 2009) (In a proceeding under § 3582(c), “a district

judge is not authorized to reduce a defendant’s sentence below

the   amended     guideline    range.”).          Christie’s    claim     that      his

relevant conduct did not include crack cocaine should have been

raised on appeal and is not now reviewable by this court.

            Accordingly, we affirm the district court’s order.                        We

dispense    with     oral     argument     because       the   facts     and    legal


      *
       We also note Christie is not eligible for a sentence
reduction under Amendment 715.



                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3